Citation Nr: 1125148	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to July 1967.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a December 2010 statement, the Veteran asked why the Board was considering TDIU.  The U.S. Court of Appeals for Veterans Claims held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that entitlement to TDIU is considered to be part of an increased rating claim when such claim is raised by the record.  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability if unemployability has been show.  Id.  In this case, the VA examiner in March 2010 stated that the Veteran's hearing impairment had significant effects on his occupation.  The Veteran's representative pointed this out in the May 2010 Informal Hearing Presentation to the Board, arguing that the matter had not been addressed.  Therefore, the Board accepted jurisdiction of the issue and remanded it for further development in June 2010.  Moreover, the Veteran's representative presented argument in support of a total rating due to individual unemployability in a recent informal hearing presentation dated in May 2011.  The record does not indicate that either the Veteran or his representative has submitted a withdrawal of the appeal of this issue.  Accordingly, it remains before the Board.  

This claim remanded in January and June 2010.  The requested development having been completed, the case is now before the Board.


FINDINGS OF FACT

1.  The Veteran is service-connected for tinnitus and bilateral hearing loss, evaluated as 10 percent and zero percent disabling, respectively; his combined service-connected disability rating is 10 percent.  

2.  The medical evidence does not demonstrate that the Veteran's service-connected tinnitus and bilateral hearing loss, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the issue of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the issue of entitlement to TDIU was referred to the RO for adjudication in the first instance by the June 2010 remand.  This claim is derived from an increased rating claim which arose from an appeal of the rating decision in which service-connection was already granted.  As such, it is a "downstream" issue.  

In such cases, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial evaluation for this disability, as well as for TDIU, are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

Nevertheless, the Board notes that in a letter dated in December 2007 the Veteran was provided with notice of the type and kind of evidence required to establish a total rating based on unemployability.  This letter provided notice of what evidence would be obtained by VA and what evidence the Veteran was responsible to provide or to identify for the VA to obtain.  Information concerning how VA determines the disability evaluation and effective date was also provided.  In particular the Veteran was asked to present evidence regarding how his service connected disabilities affect his ability to work.  He was informed that evidence regarding the impact of his service connected disabilities and symptoms on his employment would be considered in assigning a disability evaluation.  A subsequent letter dated in June 2010 informed the Veteran of additional evidence needed to adjudicate the claim for TDIU.  The claim was subsequent re-adjudicated in a November 2010 supplemental statement of the case (SSOC).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records could not be found and a formal finding of unavailability is of record, dated in July 2007.  However, as this claim involves the severity of disabilities that are already service-connection, review of the service treatment records is not required and, therefore, the lack of these records is not prejudicial.  VA medical records addressing the current severity of the Veteran's disabilities are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran was informed by letter dated in June 2010 that authorization and consent to release private medical information was required in order to obtain certain private treatment records.  In addition, the Veteran was told he could obtain the records himself and submit them.  He was also advised that treatment records had been received from the VA Medical Center he had identified, but that he should identify any other treatment records that may support his claim, including treatment received at any other VA.  The Veteran declined to respond.  He has not referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA examination was accorded the Veteran in March and November 2010.  The report findings and opinions were provided by qualified medical professionals and were predicated on a full reading of all available records, as well as a thorough interview and examination of the appellant.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Where appropriate, the examiners provided sufficient reference to the pertinent schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion where necessary has been met.  38 C.F.R. § 3.159(c)(4) (2010).

In any event, neither the Veteran, nor his representative, has alleged or demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be referred to the Director of Compensation and Pension Service for extraschedular consideration.

The Veteran is service-connected only for tinnitus and bilateral hearing loss, evaluated as 10 percent and zero percent disabling.  His combined service connected disability rating of 10 percent does not meet the threshold requirements under 38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A March 2010 report of VA examination found the Veteran's hearing difficulty had a significant effect on his employment.  The Veteran reported difficulty hearing in group situations and had difficulty hearing his communications radio at work.  The evidence of record indicates that the Veteran has an 11th grade education and that he has been employed as a truck driver.  During a November 2010 VA examination, he reported he has been employed as a truck driver for over 20 years, and that he has driven on a part time basis for 2 years.  

The diagnostic code for tinnitus does not provide for an evaluation greater than 10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  Therefore, a higher evaluation cannot be assigned.  Higher evaluations are afforded for hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Private treatment records dated from 1997 to 2007 and VA treatment records dated form April 2007 to November 2011 reflect treatment mainly for other conditions but note findings of hearing loss and tinnitus.  An entry in the private medical records dated in September 2006 reflects that the Veteran reported quitting his job.  However, this entry references stress in conjunction with blood pressure rather than any difficulty that hearing impairment had on his ability to perform in his occupation.  

Entitlement to a compensable evaluation for bilateral hearing loss was denied by a Board decision dated in June 2010.  Notwithstanding, the Board notes that November 2011 VA examination shows the following puretone thresholds:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
40
50
55
43.75
92
I
LEFT
40
30
55
90
53.75
82
IV

The audiologist noted that the findings in the left ear represent a significant decrease in the puretone thresholds and word recognition scores in the left ear, and the Veteran should consult a physician concerning this.

Notwithstanding, the application of the Rating Schedule to the audiometric evaluation shows that the Veteran has level I hearing in his right ear and level IV hearing in his left ear, which continues to warrant a noncompensable evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Tables VI and VII; 38 C.F.R. § 4.85, Diagnostic Code 6100.  These results show that the Veteran's hearing loss is appropriately assigned a noncompensable evaluation.

After review of all the evidence, the Board concludes the Veteran's bilateral hearing loss is properly evaluated as noncompensable, and his tinnitus is properly evaluated as 10 percent disabling.  There is no medical evidence of other ear or hearing impairment that could warrant further or higher evaluations reflected in the medical evidence now before the Board.  

The November 2010 VA examiner noted that the Veteran's hearing impairment had significant effects on his employment.  However, the examiner opined that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  The examiner is an audiologist and the examination was conducted with review of the claims file and with full examination of the Veteran.  In addition, it is noted that the same audiologist conducted the March 2010 VA examination upon which the determination of service connection was based.  

There is no other indication in the private or VA treatment records that the Veteran's hearing impairment, alone, precludes him from obtaining substantially gainful employment.  Moreover, the Veteran had the opportunity to provide additional evidence of the impact of his hearing impairment on his employability, but he declined to do so.  See 38 U.S.C.A. § 5107 (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  

In March and November 2010, the Veteran reported that his hearing impairment was productive of difficulty with his employment.  He stated his hearing impairment made it difficult for him to hear in group situations and that he had difficulty hearing his communications radio at work.  However, while he is competent to state that his hearing impairment makes employment difficult, the ability to determine if his service-connected conditions are preclusive of any type of non-marginal employment is an opinion that is outside of the expertise of a layman.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, to the extent the Veteran's report of difficulty with employment constitutes a statement as to his employability; such report is outweighed by the findings of the VA examiner in November 2010.  Furthermore, while the Board assumed jurisdiction of this issue pursuant to Rice, there appears to be some confusion regarding whether the Veteran is actually contending that he is unemployable due to these disabilities.  In this regard, in a December 2010 statement the Veteran questioned why TDIU was at issue as he had not filed a formal claim.  

Crucially, the evidence of record does not show that the Veteran's service- connected disabilities are so exceptional or unusual that they cause him to be unemployable.  In fact, the Veteran is working, albeit on a part-time basis; and there is no indication that he is unemployable due to any special factors surrounding his service-connected hearing impairment.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not in order.

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his hearing impairment and that the manifestations of his hearing impairment are not in excess of those contemplated by the schedular criteria.  See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (noting that in view of potential entitlement to extraschedular rating that the examiner should describe the effect of hearing loss on occupational functioning and daily activities).  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned ratings.  

Given the above, while the Veteran's service-connected hearing impairment undoubtedly has some effect on his employability, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against a finding that the Veteran is precluded from securing substantially gainful employment solely by reason of his service-connected tinnitus and bilateral hearing loss, or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected hearing impairment, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


